16‐2829 
Amaker v. Bradt 
                                                                                         
                   UNITED STATES COURT OF APPEALS 
                       FOR THE SECOND CIRCUIT 
                                   
                          SUMMARY ORDER 
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT. 
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH 
THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
              At a stated term of the United States Court of Appeals for the Second 
Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
Square,  in  the  City  of  New  York,  on  the  19th  day  of  December,  two  thousand 
eighteen. 
 
PRESENT:   
              DENNIS JACOBS, 
              GUIDO CALABRESI, 
              DEBRA ANN LIVINGSTON, 
                     Circuit Judges.   
_____________________________________ 
                                                         
Anthony D. Amaker, 
 
                     Plaintiff‐Appellant, 
 
              v.                                                     16‐2829 

                                           1 
Mark L. Bradt, Supt., et al., 
 
                  Defendants‐Appellees. 
_____________________________________ 
 
FOR PLAINTIFF‐APPELLANT:                  Anthony Amaker, pro se, Brooklyn, 
                                          NY. 
 
FOR DEFENDANTS‐APPELLEES:                 Jeffrey Lang, Deputy Solicitor 
                                          General, Kate H. Nepveu, Assistant 
                                          Solicitor General, for Barbara D. 
                                          Underwood, Attorney General of the 
                                          State of New York, Albany, NY. 
 
       Appeal from a judgment of the United States District Court for the Western 
District of New York (Schroeder, M.J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED.   

         Appellant Anthony Amaker, pro se, sued numerous state prison officials 
and corrections officers pursuant to the Religious Land Use and Institutionalized 
Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc, et seq., and 42 U.S.C. § 1983 
for violations of the First and Eighth Amendments.    He alleged that the 
defendants interfered with the free exercise of his religion, including access to 
religious meals, and that corrections officers engaged in improper or retaliatory 
acts.    The District Court for the Western District of New York (Schroeder, M.J.) 
granted summary judgment to the defendants, reasoning that Amaker failed to 
exhaust his administrative remedies.    Amaker appealed.    He then moved for 
reconsideration, which the magistrate judge denied.    He did not file a new notice 
of appeal.    We assume the parties’ familiarity with the underlying facts, the 
procedural history of the case, and the issues on appeal.     



                                         2 
       We review a grant of summary judgment de novo, “resolv[ing] all 
ambiguities and draw[ing] all inferences against the moving party.”    Garcia v. 
Hartford Police Dep’t, 706 F.3d 120, 126–27 (2d Cir. 2013) (per curiam).   
“Summary judgment is proper only when, construing the evidence in the light 
most favorable to the non‐movant, ‘there is no genuine dispute as to any material 
fact and the movant is entitled to judgment as a matter of law.’”    Doninger v. 
Niehoff, 642 F.3d 334, 344 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)). 

        Under the Prison Litigation Reform Act (“PLRA”), “[n]o action shall be 
brought with respect to prison conditions under section 1983 . . . , or any other 
[f]ederal law, by a prisoner confined in any jail, prison, or other correctional 
facility until such administrative remedies as are available are exhausted.”    42 
U.S.C. § 1997e(a).    The PLRA requires “proper exhaustion,” meaning exhaustion 
in “compliance with an agency’s deadlines and other critical procedural rules.”   
Woodford v. Ngo, 548 U.S. 81, 90 (2006).     

       Amaker failed to file grievances for seven of the eight alleged incidents and 
failed to exhaust the appeals process for the remaining incident.    One grievance 
from February 2013 addresses some of the allegations raised in the complaint, but 
Amaker did not exhaust his remedies related to this grievance because he filed 
the complaint at issue here 11 days after filing the grievance, before it could be 
resolved by prison officials.    Exhaustion of a claim after the complaint has 
already been filed in federal court does not save the claim from dismissal.    Neal 
v. Goord, 267 F.3d 116, 122 (2d Cir. 2001), abrogated in part on other grounds by 
Porter v. Nussle, 534 U.S. 516 (2002). 

        Prisoners are exempt from the exhaustion requirement when 
administrative remedies are unavailable.    Ross v. Blake, 136 S. Ct. 1850, 1858 
(2016).    An administrative procedure is unavailable when (1) “‘it operates as a 
simple dead end—with officers unable or consistently unwilling to provide any 
relief to aggrieved inmates’”; (2) it is “‘so opaque that it becomes, practically 
speaking, incapable of use’”; or (3) “‘prison administrators thwart inmates from 
taking advantage of a grievance process through machination, misrepresentation, 



                                         3 
or intimidation.’”    Williams v. Priatno, 829 F.3d 118, 123–24 (2d Cir. 2016) 
(quoting Ross, 136 S. Ct. at 1859–60). 

       Amaker argues that administrative remedies were unavailable to him due 
to his transfer to another prison a month after filing his February 2013 grievance.   
The defendants argue that Amaker waived this argument by failing to raise it in 
his motion for summary judgment.    Even if Amaker had raised this argument on 
summary judgment, exhaustion would be required because remedies were 
available to him after his transfer.       

       New York’s grievance procedure permits an inmate who is transferred to 
another prison to “continue an appeal of any grievance.”    7 N.Y.C.R.R. 
§ 701.6(h)(2).    Accordingly, Amaker could (and did) continue to appeal his 
February 2013 grievance after his transfer.    Amaker argues that any remedy 
would have been moot because he was transferred, but remedies are still 
available to prisoner who requested and received a prison transfer where “a 
formal grievance still would have allowed prison officials to reconsider their 
policies and discipline any officer who had failed to follow existing policies.”   
Ruggiero v. Cnty. of Orange, 467 F.3d 170, 177 (2d Cir. 2006).    Therefore, an 
administrative remedy was available to Amaker, even after his transfer.     

      To the extent that Amaker also appeals the magistrate judge’s denial of 
reconsideration, we lack jurisdiction to review that order because he never filed a 
new or amended notice of appeal.    A notice of appeal filed prior to an order 
disposing of a motion listed in Federal Rule of Appellate Procedure 4(a)(4) does 
not give this Court jurisdiction to review that later order.    Sorensen v. City of 
New York, 413 F.3d 292, 295–96 (2d Cir. 2005).    An amended notice of appeal is 
required.    Id.; see also Fed. R. App. P. 4(a)(4)(B)(ii).     

       Amaker filed a notice of appeal after judgment was entered but before the 
district court decided his motion for reconsideration.    Because he did not file an 
amended notice of appeal, we lack jurisdiction over the order denying 
reconsideration.     




                                          4 
     We have considered Amaker’s remaining arguments and find them to be 
without merit.    For the foregoing reasons, the judgment of the district court is 
AFFIRMED.     

                                       FOR THE COURT:   
                                       Catherine O’Hagan Wolfe,   
                                       Clerk of Court 




                                         5